Caveat emptor applies where a man purchases an article of personal property not in the vendor's possession. He ought in such case to require a warranty; the not being in possession gives reason to doubt. Another case is where the thing sold has some visible quality which lessens its value. Where it has a quality lessening its value, and that is not discoverable by ordinary inspection, it is otherwise; in such case there is no need of an express warranty. Every man is bound to be honest. He ought to discover to the vendee all such properties as if known might probably dispose him not to purchase. If a man sell an unsound horse, whose disorder is not known, and receives full value as for a sound horse, an action lies against the vendor; and that action may be an assumpsit stating the sale, and that the vendor (465) undertook that the horse was sound.